                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION


DENISE PENNELL                              )
                      Plaintiff,            )
                                            )
v.                                          )      JUDGMENT
                                            )
                                            )      No. 5:19-CV-6-FL
WAKEMED                                     )
                      Defendant.            )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of defendant’s motion for judgment on the pleadings and plaintiff’s motion for
leave to amend complaint.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
October 4, 2019, and for the reasons set forth more specifically therein, defendant’s motion for
judgment on the pleadings is GRANTED and plaintiff’s motion for leave amend complaint is
DENIED. Plaintiff’s complaint is DISMISSED WITH PREJUDICE.

This Judgment Filed and Entered on October 4, 2019, and Copies To:
Charles E. Monteith , Jr. (via CM/ECF Notice of Electronic Filing)
Taylor M Dewberry / Kerry Shad (via CM/ECF Notice of Electronic Filing)

October 4, 2019                     PETER A. MOORE, JR., CLERK

                                      /s/ Sandra K. Collins
                                    (By) Sandra K. Collins, Deputy Clerk
